Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1, line 10, provides “the membrane electrode arrangement” but this phrase has no antecedent basis and requires correction; a possible remedy might be introducing “a membrane electrode arrangement” earlier in the claim such as among the introductions of the upper/lower electrode arrangements.
Claim 1, lines 12-13, provides the phrase “for example, less than or equal to a quarter of the width of the central portion” and in line 18, provides the phrase “for example, less than or equal to a quarter of the width of the central portion”.  The phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 4, lines 2-4, provide for “a number of upper electrodes”, “a number of lower electrodes” and “a single membrane electrode” and lines 8-10 mention “the single membrane electrode”, “an upper electrode” and “a lower electrode”.  However, claim 1 previously recited “a plurality of upper electrodes”, “a plurality of lower electrodes” and “a plurality of membrane electrodes”.  Examiner is unable to reconcile whether the electrodes introduced in claim 4 are new, additional electrodes or whether they constitute the electrodes previously mentioned in claim 1.  Examiner will assume the latter for purposes of this examination but requests clarity from Applicant on this issue.
Claim 5, lines 2-4, provide for “a number of upper electrodes”, “a number of lower electrodes” and “a number of membrane electrode” and lines 8, 10 and 12 mention “the number of membrane electrodes”, “at least one of the upper electrodes” and “at least one of the lower electrodes”, respectively.  However, claim 1 previously recited “a plurality of upper electrodes”, “a plurality of lower electrodes” and “a plurality of membrane electrodes”.  Examiner is unable to reconcile whether the electrodes introduced in claim 5 are new, additional electrodes or whether they constitute the electrodes previously mentioned in claim 1.  Examiner will assume the latter for purposes of this examination but requests clarity from Applicant on this issue.
Claim 6, lines 1-3, provide for “a plurality of upper electrodes”, “a plurality of lower electrodes” and “a single membrane electrode” and lines 8-9 and 11 mention “the 
Claim 7, lines 3 and 5, provide for “at least another one of the upper electrodes”  and “at least another one of the lower electrodes”.  However, claim 1 previously recited “a plurality of upper electrodes” and “a plurality of lower electrodes”.  Examiner is unable to reconcile whether these “another” electrodes introduced in claim 7 are new, additional electrodes or whether they constitute the electrodes previously mentioned in claim 1.  Examiner will assume the latter for purposes of this examination but requests clarity from Applicant on this issue.
Claim 8, lines 2-4, provide for “a plurality of upper electrodes”, “a plurality of lower electrodes” and “a single membrane electrode” and lines 8, 10 and 12 mention “the single membrane electrode”, “the upper electrodes” and “the lower electrodes”, respectively.  However, claim 1 previously recited “a plurality of upper electrodes”, “a plurality of lower electrodes” and “a plurality of membrane electrodes”.  Examiner is unable to reconcile whether the electrodes introduced in claim 8 are new, additional electrodes or whether they constitute the electrodes previously mentioned in claim 1.  Examiner will assume the latter for purposes of this examination but requests clarity from Applicant on this issue.

Claim 10, lines 2-4, provide for “a single upper electrode”, “a single lower electrode” and “a plurality of membrane electrodes” and lines 8, 10 and 12 mention “the membrane electrodes”, “the single upper electrode” and “the single lower electrode”, respectively.  However, claim 1 previously recited “a plurality of upper electrodes”, “a plurality of lower electrodes” and “a plurality of membrane electrodes”.  Examiner is unable to reconcile whether the electrodes introduced in claim 10 are new, additional electrodes or whether they constitute the electrodes previously mentioned in claim 1.  Examiner will assume the latter for purposes of this examination but requests clarity from Applicant on this issue.
Claim 11, line 2 provides for “another one of the membrane electrodes”.  However, claim 1 previously recited “a plurality of membrane electrodes”.  Examiner is unable to reconcile whether these “another” electrodes introduced in claim 11 are new, additional electrodes or whether they constitute the electrodes previously mentioned in claim 1.  Examiner will assume the latter for purposes of this examination but requests clarity from Applicant on this issue.

Claim 13, lines 2-4, provide for “a single upper electrode”, “a single lower electrode” and “a plurality of membrane electrodes” and lines 8-9  and 11 mention “the “the single upper electrode”, “the single lower electrode” and “the membrane electrodes”, respectively.  However, claim 1 previously recited “a plurality of upper electrodes”, “a plurality of lower electrodes” and “a plurality of membrane electrodes”.  Examiner is unable to reconcile whether the electrodes introduced in claim 13 are new, additional electrodes or whether they constitute the electrodes previously mentioned in claim 1.  Examiner will assume the latter for purposes of this examination but requests clarity from Applicant on this issue.
Claim 14, line 2 provides for “one of the membrane electrodes”.  However, claim 1 previously recited “a plurality of membrane electrodes”.  Examiner is unable to reconcile whether these electrodes introduced in claim 14 are new, additional electrodes or whether they constitute the electrodes previously mentioned in claim 1.  Examiner will assume the latter for purposes of this examination but requests clarity from Applicant on this issue.

Claim 15, lines 14-15, provides the phrase “for example, less than or equal to a quarter of the width of the central portion” and in line 18, provides the phrase “for example, less than or equal to a quarter of the width of the central portion”.  The phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Allowable Subject Matter
Claims 1 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 1, the prior art of record does not disclose or reasonably teach in combination either a membrane electrode arrangement comprising a plurality of membrane electrodes each comprising a central portion and an end portion, wherein the width of the end portion is less than or equal to a half of the width of the central portion or that the upper electrode arrangement comprises a plurality of upper electrodes and the lower electrode arrangement comprises a plurality of lower electrodes, wherein the plurality of upper electrodes and the plurality of lower electrodes each comprises a central portion and an end portion wherein the width of the end .
Regarding claim 15, the prior art of record does not disclose or reasonably teach in combination either a membrane electrode arrangement comprising a plurality of membrane electrodes each comprising a central portion and an end portion, wherein the width of the end portion is less than or equal to a half of the width of the central portion or that the plurality of upper electrodes and the plurality of lower electrodes each comprise a central portion and an end portion, wherein the width of the end portion is less than or equal to a half of the width of the central portion.  Such dimensioning “is provided in order to assist in forming the desired wave-like pattern in pumping membrane” (see Applicant’s specification).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746